CCA 20090080. Review granted on the following issue:
WHETHER, IN LIGHT OF UNITED STATES v. HUMPHRIES, 71 M.J. 209 (C.A.A.F. 2012), APPELLANT SUFFERED MATERIAL PREJUDICE TO A SUBSTANTIAL RIGHT AS A RESULT OF THE GOVERNMENT’S FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN CHARGE V, SPECIFICATIONS 1 AND 2.
The portion of the decision of the United States Army Court of Criminal Appeals as to Charge V, Specifications 1 and 2, and the sentence is reversed. The decision of that court as to the remaining charges and specifications is affirmed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further consideration in light of Humphries. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]